UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 8, 2007 PEOPLES BANCORP INC. (Exact name of Registrant as specified in its charter) Ohio 0-16772 31-0987416 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification Number) 138 Putnam Street, PO Box 738 Marietta, Ohio 45750 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (740) 373-3155 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Index to Exhibits on Page 3 Item 8.01 Other Events Peoples Bancorp Inc. announced today that on July 1, 2007, Charles R. Hunsaker will retire from the company in his role as Senior Vice President and General Counsel and Rhonda L. Mears will be promoted to Vice President and General Counsel of Peoples Bancorp Inc. and its banking subsidiary, Peoples Bank.A copy of this news release is filed with this Current Report on Form 8-K as Exhibit 99 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits a) and (b) Not applicable c) Exhibits: The following exhibit is filed with this Current Report on Form 8-K: Exhibit Number Description 99 News Release issued by Peoples Bancorp Inc. on June 8, 2007 [Remainder of page intentionally left blank; signature on following page.] 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEOPLES BANCORP INC. Date:June 8, 2007 By:/s/ MARK F. BRADLEY Mark F. Bradley President and Chief Executive Officer INDEX TO EXHIBITS Exhibit Number Description 99 News Release issued by Peoples Bancorp Inc. on June 8, 2007 3
